14 A.3d 1005 (2011)
300 Conn. 920
Richard A. DANZIG, Trustee
v.
PDPA, INC., et al.
Supreme Court of Connecticut.
Decided March 16, 2011.
Ahmed A. Dadi, pro se, and Patricia Dadi, pro se, in support of the petition.
Timothy P. Pothin, New Haven, in opposition.
The petition by the defendants Patricia Dadi and Ahmed A. Dadi for certification for appeal from the Appellate Court, 125 Conn.App. 242, 9 A.3d 382 (2010) and 125 Conn.App. 254, 11 A.3d 153 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.